Citation Nr: 1720357	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board issued a final decision denying the Veteran's claim for service connection for hepatitis in August 2005.  In a May 2014 decision the Board found new and material evidence had been submitted and reopened the Veteran's claim.  The case was subsequently remanded for adjudication on its merits by the Agency of Original Jurisdiction (AOJ).  This was accomplished.  Therefore there is substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has now returned to the Board.  

After the most recent Supplemental Statement of the Case, which was issued in March 2016, the Veteran submitted additional evidence without a waiver of initial AOJ consideration.  However, the evidence was duplicative of what was of record at the time of the March 2016 SSOC or was irrelevant to the issue on appeal.  Therefore the Board may proceed to adjudicate this claim without any prejudice to the Veteran.  


FINDING OF FACT

The preponderance of evidence reflects that the Veteran's hepatitis was not caused by his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.30 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was previously satisfied by letters sent in March 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, VA examination, and VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran received a VA examination in December 2004.  The examiner evaluated the entire claims file and provided an adequate rationale discussing potential nexus between the Veteran's current disability and any in-service incident.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Accordingly, the Board's duty to assist has been fulfilled. 

II.  Service Connection for Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).   

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran stated that he was diagnosed with hepatitis C in 1975 in Germany.  The Veteran stated though he was diagnosed, he did not receive treatment because his doctor told him the disease was progressive and the Veteran did not need treatment at that time.  The Veteran also indicated that his sergeant may have destroyed any records which would have shown his hepatitis diagnosis. 

In addition, the Veteran submitted lay statements from his comrades that stated the Veteran suffered from hepatitis in service.  The Veteran also submitted evidence noting that there was an upsurge of intravenous drug use among the troops in Europe in the 1970s and this increased intravenous drug usage led to a hepatitis epidemic.  

The Veteran received a VA examination in December 2004 and the examiner opined his hepatitis was not due to his active duty service.  The examiner noted, and it is well documented in the record, that the Veteran had a long history of drug and alcohol abuse.  At his examination, the Veteran reported substance abuse while in active service in 1974.  Specifically he used THC, intranasal heroin, and alcohol.  He stated that he used cocaine from 1987 to 1995, and heroin from 1989 to 1995.  The examiner looked at the Veteran's abdominal sonogram and determined that his disease is most likely related to the Veteran's history of alcohol abuse.  The examiner stated that only identified risk factor for the Veteran's hepatitis C was cocaine and heroin abuse.  

Moreover, the December 2004 examiner considered the June 1977 service treatment record that contains a notation about hepatitis.  The record stated the Veteran presented nonspecific gastric symptoms, but his liver function tests showed normal limits.  The examiner noted the Veteran's urinalysis was without evidence of bilirubinemia.  Furthermore, there is no evidence of chronic hepatitis in service and no symptoms consistent with hepatitis were observed in service.  Ultimately, the examiner concluded the date of onset of the Veteran's hepatitis could not be established.  The Veteran was first diagnosed in March 1998.  The December 2004 examiner's opinion is highly probative.  

In evaluating a claim for benefits the Board considers lay evidence and medical evidence.  While the Board does considers the Veteran's statement that his sergeant destroyed his medical records showing his hepatitis diagnosis, there is no evidence in the claims file to suggest some of the Veteran's records are missing.  Similarly, the Board considers the Veteran's statement that he was told by a doctor he was diagnosed with hepatitis in service.  However, the objective medical evidence in the Veteran's record show his liver function tests were normal.  Therefore, while the Board considers these statements, they are assigned low probative value.  

The Board also considers the statements from the Veteran's comrades that the Veteran had hepatitis in service.  The lay statements do not mention any symptoms the Veteran suffered in service, which are capable of lay observation; instead they conclusively stated the Veteran had hepatitis in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the Veteran's comrades lack the requisite medical training to provide such an opinion regarding an internal physical process and the Board does not find their statements competent.  Id.  Therefore, similar to the Veteran's statements, the Board assigns the Veteran's buddy statements low probative weight.

Last, the Board considers the article presented by the Veteran commenting on the hepatitis epidemic among the troops in the 1970s in Europe because of the upsurge in intravenous drug use.  The Veteran's history provides contradictory evidence concerning his intravenous drug use.  At times the Veteran denied intravenous drug use; however, the Veteran also admitted using intravenous drugs.  Nevertheless, the dates the Veteran provided for his intravenous drug use occurred many years after service.  Therefore, the Board assigns this article low probative value.  

Additionally, even if the Veteran had used intravenous drugs in service, VA law has long provided that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1 (n), 3.301; see also VAOPGPREC 2-97.

Thus, the Board finds there is no in-service incident to connect to the Veteran's current diagnosis.  The objective medical evidence of record outweighs the lay evidence that the Veteran suffered from hepatitis in service.  Here, the Board finds the preponderance of the evidence weighs against the claim and as such it must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  Consequently, the Board finds direct service connection for hepatitis C is not warranted.   


ORDER

Entitlement to service connection for hepatitis C is denied. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


